RENDERED: APRIL 16, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                     Commonwealth of Kentucky
                                 Court of Appeals

                                    NO. 2020-CA-0398-MR


RESHAWNDA SCOTT                                                   APPELLANT



                     APPEAL FROM JEFFERSON CIRCUIT COURT
v.                      HONORABLE MITCH PERRY, JUDGE
                             ACTION NO. 19-CI-000340



IMPERIAL RECOVERY AGENCY, INC. AND
RUSSELL LESLIE                                                     APPELLEES



                                              OPINION
                                             AFFIRMING

                                             ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; K. THOMPSON AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: Reshawnda Scott appeals from an order of the

Jefferson Circuit Court which granted summary judgment to Imperial Recovery

Agency, Inc. and Russell Leslie.1 The court’s order dismissed Appellant’s claims


1
    Mr. Leslie is an employee of Imperial.
of malicious prosecution and negligent infliction of emotional distress.2 We find

no error and affirm.

                     FACTS AND PROCEDURAL HISTORY

              In April of 2016, Appellant entered into a title-lien agreement with

Santander Consumer USA for the purpose of financing the purchase of a 2015

Chrysler 200. The agreement included terms indicating that the car would be

repossessed if Appellant defaulted on the payments. A couple months after

entering into the agreement, Appellant stopped making payments. Around the time

that Appellant defaulted on her loan, Santander assigned its interests under the

agreement to Innovate Loan Servicing Corporation.

              Innovate directed Imperial to perform an involuntary repossession of

the vehicle. The repossession happened at Appellant’s place of employment.

Appellant was later able to track down the location of the car. Appellant claims

that she was able to go to the repossession location and retrieve the car without any

incident and without paying any fees. Appellees claim that someone

accompanying Appellant to the location brandished a gun and forced Imperial

employees to turn over the car. Imperial employees then called the police and




2
 Appellant’s appeal only concerns the malicious prosecution claim. She has raised no
arguments regarding the negligent infliction of emotional distress issue.

                                             -2-
reported the car as stolen. Appellees also filed a criminal complaint against

Appellant.

             On August 22, 2016, an Imperial employee requested that police

accompany him to Appellant’s house in order to effectuate another repossession.

Once at Appellant’s residence, the police officer who accompanied the tow truck

driver discovered that the vehicle had been reported stolen. Appellant was arrested

and charged with receiving stolen property. The vehicle was also repossessed at

that time.

             During Appellant’s probable cause hearing in the criminal division of

the Jefferson District Court, the officer who arrested Appellant testified about the

events which occurred on August 22, 2016. There was no testimony during the

hearing regarding the previous repossession or Appellant recovering her vehicle.

The district court found there was no probable cause for the arrest and dismissed

the case. The district judge made the following statement from the bench:

“If there is additional evidence or additional information that the lienholder has,

perhaps that they had already repossessed the car, and she came and stole it back,

any additional information can be taken direct through the Commonwealth

Attorney’s office.”

             Following the dismissal of the criminal case, Appellant brought the

underlying action against Appellees alleging malicious prosecution and negligent


                                         -3-
infliction of emotional distress. After some discovery, Appellees moved for

summary judgment. They argued that despite the district court’s dismissal of the

criminal charges, there was probable cause for Imperial to bring criminal charges

against Appellant and for the arrest because Appellant impermissibly took the car

from Imperial after it had been repossessed. The trial court agreed and held that

Appellant had no right to take possession of the car after it had been repossessed

without proper payment to her loan servicer. The trial court held there was

probable cause for the arrest and entered summary judgment in favor of Appellees.

This appeal followed.

                                    ANALYSIS

                 The standard of review on appeal of a summary
             judgment is whether the trial court correctly found that
             there were no genuine issues as to any material fact and
             that the moving party was entitled to judgment as a
             matter of law. . . . “The record must be viewed in a light
             most favorable to the party opposing the motion for
             summary judgment and all doubts are to be resolved in
             his favor.” Summary “judgment is only proper where the
             movant shows that the adverse party could not prevail
             under any circumstances.” Consequently, summary
             judgment must be granted “[o]nly when it appears
             impossible for the nonmoving party to produce evidence
             at trial warranting a judgment in his favor[.]”

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citations omitted).

             “Historically, the tort of malicious prosecution has been disfavored

because it runs contrary to the public policy supporting the exposure and


                                         -4-
prosecution of criminal conduct. We express that disfavor by requiring strict

compliance with the prerequisites for maintaining a malicious prosecution action.”

Martin v. O’Daniel, 507 S.W.3d 1, 7 (Ky. 2016) (citations omitted).

                A malicious prosecution action may be established by
                showing that:

                1) the defendant initiated, continued, or procured a
                criminal or civil judicial proceeding, or an administrative
                disciplinary proceeding against the plaintiff;

                2) the defendant acted without probable cause;

                3) the defendant acted with malice, which, in the criminal
                context, means seeking to achieve a purpose other than
                bringing an offender to justice; and in the civil context,
                means seeking to achieve a purpose other than the proper
                adjudication of the claim upon which the underlying
                proceeding was based;

                4) the proceeding, except in ex parte civil actions,
                terminated in favor of the person against whom it was
                brought; and

                5) the plaintiff suffered damages as a result of the
                proceeding.

Id. at 11-12.

                Here, the trial court only addressed the probable cause element of

malicious prosecution. We believe this element is dispositive in this case;

therefore, we will focus on it. “[A] prior finding of probable cause at a preliminary

hearing only raises a presumption that may be rebutted by evidence.” Craycroft v.

Pippin, 245 S.W.3d 804, 806 (Ky. App. 2008) (footnote omitted). We believe the

                                            -5-
same is true for a prior finding of a lack of probable cause. Even though the

district court found no probable cause to substantiate the criminal charge, the

circuit court properly examined the issue again and found there was probable

cause. We agree with the circuit court.

             Appellant was charged with receiving stolen property, but Imperial’s

criminal complaint alleged theft by unlawful taking. Kentucky Revised Statutes

(KRS) 514.030(1) defines theft by unlawful taking as follows:

             Except as otherwise provided in KRS 217.181, a person
             is guilty of theft by unlawful taking or disposition when
             he unlawfully:

             (a) Takes or exercises control over movable property of
             another with intent to deprive him thereof; or

             (b) Obtains immovable property of another or any
             interest therein with intent to benefit himself or another
             not entitled thereto.

             We will now examine whether Appellees had probable cause to file

the criminal complaint against Appellant. “Probable cause, as often defined in this

court, means such ground as would induce a man of ordinary prudence to believe

that the person prosecuted had committed the crime charged.” Louisville & N. R.

Co. v. Sharp, 282 Ky. 758, 140 S.W.2d 383, 385 (1940). Here, discovery indicated

that Appellant’s vehicle had been properly repossessed by Imperial pursuant to the

title-lien agreement. According to that agreement, Appellant could recover the

vehicle only after she tendered a certain amount of money to her loan servicer.

                                          -6-
Appellant made no payments when she recovered the car and took the car without

Imperial’s permission. Based on these facts, we believe Appellees had probable

cause to initiate a criminal complaint against Appellant. Furthermore, our holding

is supported by the statement made by the district court during the probable cause

hearing in the criminal action.

                                  CONCLUSION

             Based on the foregoing, we conclude that Appellees had probable

cause to file a criminal complaint against Appellant. Seeing as Appellant could not

satisfy the lack of probable cause element of malicious prosecution, the trial court

properly granted summary judgment, and we affirm.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

Shaun A. Wimberly, Sr.                     B. Scott Jones
Louisville, Kentucky                       Louisville, Kentucky




                                         -7-